Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings Objection
3. The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
Claim Objection
4.	Claim 1 limitation recites “…utilize the schema language..” to “…utilize a schema language…” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
6.	Claims 8 and 10 make use of the trademark terms JavaScript and GraphQL respectively. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). Examiner also advises that if Applicant removes the trademark term from claim 8 that it will fail to further limit the claim it depends on so it may be best to cancel the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites in part “utilize the schema 
This judicial exception is not integrated into a practical application. In particular, the claim recite additional elements:

It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing resource; and a memory resource storing instructions executable by the processing resource” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 depends from Claim 1, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 1.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 2 “including instructions executable by the processing resource to define the source location as a composite of the plurality of source locations’. Claim 2 limitations merely further describe different locations of books such as a same author can write books in different language and are kept in composite locations and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 depends from Claim 1, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 1.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 3 “wherein the plurality of source locations are located at a plurality of distinct resource domains’. Claim 3 limitations merely further describe different locations can be different rooms and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 3 is not patent eligible.


This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 4 “ including instructions to select a source-dependent syntax of a plurality of source-dependent syntaxes utilized in deriving the schema element based on a language utilized by a host at the source location”. Claim 4 limitations merely further describe linking different locations with different formats and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.
Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 4 is not patent eligible.


This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 4 “including instructions to select a source-dependent syntax of a plurality of source-dependent syntaxes utilized in deriving the schema element based on an application programming interface (API) associated with the source location”. Claim 5 limitations merely further describe linking different syntaxes/formats with different categories and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 5 is not patent eligible.


This judicial exception is not integrated into a practical application. In particular, the claim recite additional elements:
- a processing resource; and a memory resource storing instructions executable by the processing resource are recited at a high- level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a 

Claims 7 and 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 7 and 8 depends from Claim 6, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 6.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 7 “ wherein the first syntax is a structured query language (SQL) syntax; wherein the second syntax is a Javascript syntax”. Claims 7 and 8 limitations merely further describe different languages and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 depends from Claim 6, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 6.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 9 “ wherein metadata specifies that a first portion of the schema element is stored in a volatile memory and a second portion of the schema element is stored in a non-volatile memory”. Claim 9 limitations merely further describe different memories can be linked to be written in different pages and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 1.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 depends from Claim 6, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 6.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 10 “ wherein the schema language is a GraphQL interface definition language extension”. Claim 10 limitations merely further additional element. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 depends from Claim 6, and thus also recite the limitations “utilize the schema language to specify a source location of the schema element existing in a plurality of source locations; utilize the schema language to specify a custom action to perform; and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 6.
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 11 “ wherein the syntax is parsed and utilized by a web-based application to derive the schema element from the plurality of other sources.”. Claim 11 limitations merely represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites in part “ determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request; identifying a second syntax utilized by a source location of the plurality of source locations; and identifying a translation, defined in the metadata, of an action included in the request to the second syntax”. These limitations of  determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request is a process that, under its broadest reasonable interpretation, covers programming a language to create a name of a task in the mind but for the recitation of generic computer components. There is nothing in the claim element that precludes the step from practically being performed in the mind. For example “one can create a blue print or schema language and give a name to it, which can be done in mind and specify a location for specific type of books/elements” .Also the limitation identifying a second syntax utilized by a source location of the plurality of source locations, also fall under the step of practically being performed in the mind such as “one can utilize to object as picking up or keeping a book in/from a specific 
This judicial exception is not integrated into a practical application. In particular, the claim recite additional elements:
- a processing resource; and a memory resource storing instructions executable by the processing resource are recited at a high- level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.
- and identifying a translation,… is recited at a high- level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer or computer system does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processing resource; and a memory resource storing instructions executable by the processing resource” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Even when considered in combination, these additional elements represents mere instructions to apply an exception using a generic computer component and generally linking the use of the judicial exceptions to the technological environment of the system, which cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 depends from Claim 12, and thus also recite the limitations “determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request; identifying a second syntax utilized by a source location of the plurality of source locations; and identifying a translation, defined in the metadata, of an action included in the request to the second syntax” that recite abstract ideas that fall within the “Mental Processes” 
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 13 “ further comprising translating the action included in the request from the first syntax to the second syntax based on a translation template for the second syntax”. Claim 13 limitations merely further describe translation process and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 12.
Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 13 is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 depends from Claim 12, and thus also recite the limitations “determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request; identifying a second syntax utilized by a source location of the plurality of source locations; and identifying a translation, defined in the metadata, of an action included in the request to the second syntax” that recite abstract ideas that fall within the “Mental Processes” 
This judicial exception is not integrated into a practical application when evaluating the additional elements of Claim 14 “ further comprising deriving the object from the plurality of source locations”. Claim 14 limitations merely further describe deriving an object and thus represent no more than an insignificant extra-solution activity individually or in combination with Claim 12.
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 14 is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 depends from Claim 12, and thus also recite the limitations “determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request; identifying a second syntax utilized by a source location of the plurality of source locations; and identifying a translation, defined in the metadata, of an action included in the request to the second syntax” that recite abstract ideas that fall within the “Mental Processes” grouping of abstract ideas for the reasons set forth in the 35 U.S.C. 101 rejection of claim 13.

Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element define the source location as a composite of the plurality of source locations are insignificant extra-solution activity to the judicial exception and do not amount to significantly more and cannot provide an inventive concept. Thus Claim 15 is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-7, 11-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rosjat; Martin (US 20130304724 A1).

Regarding independent claim 1, Rosjat; Martin (US 20130304724 A1) teaches, a system comprising: a processing resource; and a memory resource storing instructions executable by the processing resource (Fig.1 [0022] The system includes one or more processors, and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein) to: utilize the schema language to specify a source location of the schema element existing in a plurality of source locations (Paragraph [0044] in response to receiving a query, the integrated system 112 can reference the data model 102 to identify one or more data model elements that are relevant to the query. Each of the identified data model elements is associated with a URI that corresponds to a data source within which instance data for the particular element is provided (e.g., stored)).
utilize the schema language to specify a custom action to perform (Paragraph [0059] the adapter interprets the query and queries requested data from the data source using the native query mechanism of the particular data source type. In the depicted example, the data source can be provided as a relational database (e.g., a SQL database) and can query the data source using a SQL query (i.e., SQL query custom action to perform such as create, read, update, and/or delete action).
and utilize the schema language to specify a plurality of source-dependent syntaxes to the custom action (Paragraph [0035] the integrated system 112 accesses the data sources 104a, 104b, 104c through respective adapters 108a, 108b, 108c. In different syntax as different format)). 

Regarding independent claim 2, Rosjat et al teaches, the system of claim 1. 
Rosjat et al further teaches, including instructions executable by the processing resource (Fig. 6 element 610) to define the source location as a composite of the plurality of source locations (Paragraph [0018] identifying plurality of source locations based on a schema element)

Regarding independent claim 3, Rosjat et al teaches, the system of claim 2. 
Rosjat et al further teaches, wherein the plurality of source locations are located at a plurality of distinct resource domains (Paragraph [0047] data sets from the disparate/distinct data sources are retrieved).

Regarding independent claim 4, Rosjat et al teaches, the system of claim 1. 
Rosjat et al further teaches, including instructions to select a source-dependent syntax of a plurality of source-dependent syntaxes utilized in deriving the schema element based on a language utilized by a host at the source location (Paragraph [0041] the data source calls can be provided in respective data source-specific query formats (e.g., SQL query or Web Service call) (i.e., selecting source 

Regarding independent claim 5, Rosjat et al teaches, the system of claim 1. 
Rosjat et al further teaches, including instructions to select a source-dependent syntax of a plurality of source-dependent syntaxes utilized in deriving the schema element based on an application programming interface (API) associated with the source location (paragraph [0058] the interface is provided as a data-source specific application programming interface (API). In some examples, a specialized interface can identify the location of particular data elements within the data source (i.e., each data source has different syntax based on the API).

Regarding independent claim 6, Rosjat; Martin (US 20130304724 A1) teaches, a non-transitory computer-readable medium containing instructions executable by a processing resource to cause the processing (Fig.1 [0022] The present disclosure further provides a system for implementing the methods provided herein. The system includes one or more processors, and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein) resource to: utilize schema language metadata (Paragraph [0037] utilizing the schema based on the attributes. Here metadata is equated to attribute) to define a source of a schema element as composite of a plurality of other sources (Paragraph [0044] identifying composite/multiple sources based on an schema element);
utilize the metadata to define a first syntax of a custom action to derive the schema element from a first source of the plurality of other sources; and utilize the metadata to define a second syntax of the custom action with regard to deriving the schema element from a second source of the plurality of other sources (Paragraph [0035] In some examples, the data sources 104a, 104b, 104c are heterogeneous data source types, where each data source stores data in a particular data format (i.e., different syntaxes. Examiner interprets different syntax to different format) that may be different than data formats of one or more other data sources. In some implementations, the adapters 108a, 108b, 108c communicate with the data sources 104a, 104b, 104c through respective interfaces 106a, 106b, 106c);

Regarding dependent claim 7, Rosjat et al teaches, the non-transitory computer-readable medium of claim 6. 
Rosjat et al further teaches, wherein the first syntax is a structured query language (SQL) syntax (Paragraph [0041] SQL query language format).
Regarding dependent claim 11, Rosjat et al teaches, the non-transitory computer-readable medium of claim 6. 
Rosjat et al further teaches, wherein the syntax is parsed and utilized by a web-based application to derive the schema element from the plurality of other sources(paragraph [0058] the interface is provided as a data-source specific application 

Regarding independent claim 12, Rosjat; Martin (US 20130304724 A1) teaches, a method, comprising: determining a plurality of source locations of an object from metadata associated with a definition of the object in a first syntax of a request; identifying a second syntax utilized by a source location of the plurality of source locations (Paragraph [0035] first syntax and second syntax is equated to first  and second format of the data source (Paragraph [0038] each resource (data source) and data within the resource is defined by respective uniform resource indicators (URIs). Each declaration of a resource can be expressed as a triple. In some examples, the subject defines the resource URI, the predicate the attribute URI and the object defines the value of the attribute).
and identifying a translation, defined in the metadata, of an action included in the request to the second syntax (Paragraph [0040] the configurations files can further include a mapping for transforming the native format of the data source to the unified format). 

Regarding dependent claim 13, Rosjat et al teaches, the method of claim 12. 
Rosjat et al further teaches, further comprising translating the action included in the request from the first syntax to the second syntax based on a translation template for the second syntax (Paragraph [0040] the configurations files can further 

Regarding dependent claim 14, Rosjat et al teaches, the method of claim 12.
Rosjat et al further teaches, further comprising deriving the object from the plurality of source locations. (Paragraph [0038] each resource (data source) and data within the resource is defined by respective uniform resource indicators (URIs) (i.e., deriving an object from the plurality of source locations). Each declaration of a resource can be expressed as a triple. In some examples, the subject defines the resource URI, the predicate the attribute URI and the object defines the value of the attribute).

Regarding dependent claim 14, Rosjat et al teaches, the method of claim 12. 
Rosjat et al further teaches, further comprising deriving the object from the plurality of source locations hosted within distinct systems utilizing distinct schema language syntaxes (Paragraph [0013]).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

9. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosjat; Martin (US 20130304724 A1) in view of Lee; Seok Woo (US 20120124661 A1).

Regarding dependent claim 8, Rosjat et al teaches, the non-transitory computer-readable medium of claim 7. 
Rosjat et al fails to explicitly teach, wherein the second syntax is a Java script syntax.
Lee; Seok Woo (US 20120124661 A1) teaches, wherein the …syntax is a Javascript syntax (Paragraph [0041] javascript syntax).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Rosjat et al by providing Javascript syntax, as taught by Lee et al (Paragraph [0041]).
  One of the ordinary skill in the art would have been motivated to make this modification by providing JavaScript parser that checks JavaScript syntaxes, which follow the EMCA-262 standard, to determine whether or not the JavaScript syntaxes are effective as taught by Lee et al (Paragraph [0041]).

10. 	Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosjat; Martin (US 20130304724 A1) in view of Martin; Nicholas (US 20190065500 A1).

Regarding dependent claim 9, Rosjat et al teaches, the non-transitory computer-readable medium of claim 6. 
Rosjat et al fails to explicitly teach, wherein metadata specifies that a first portion of the schema element is stored in a volatile memory and a second portion of the schema element is stored in a non-volatile memory.
Martin; Nicholas (US 20190065500 A1) teaches, wherein metadata specifies that a first portion of the schema element is stored in a volatile memory and a second portion of the schema element is stored in a non-volatile memory (Fig. 5 element 518, 520 Paragraph [0053] a portion of the schema element/query result is in cache/volatile memory and second portion is stored at the source location/non-volatile memory).   
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Rosjat et al, wherein metadata specifies that a first portion of the schema element is stored in a volatile memory and a second portion of the schema element is stored in a non-volatile memory, as taught by Lee et al (Paragraph [0053]).
  One of the ordinary skill in the art would have been motivated to make this modification, a proxy server may improve performance of a mobile application by coordinating multiple items of retrieved content, whether from an origin server or a cache, for example, in order that a mobile application is able to receive requested content in a more coordinated fashion, such as from a timing perspective. Accordingly, embodiments may improve performance of mobile applications as taught by Lee et al (Paragraph [0059]).

Regarding dependent claim 10, Rosjat et al teaches, the non-transitory computer-readable medium of claim 6. 
Rosjat et al fails to explicitly teach, wherein the schema language is a GraphQL interface definition language extension.
Martin; Nicholas (US 20190065500 A1) teaches, wherein the schema language is a GraphQL interface definition language extension (Paragraph [0044]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Rosjat et al, wherein the schema language is a GraphQL interface definition language extension, as taught by Lee et al (Paragraph [0044]).
  One of the ordinary skill in the art would have been motivated to make this modification, cache policy 220 may specify fields or paths for a GraphQL schema intended to be wholly cacheable. A GraphQL path comprises a description of fields that are followed and/or traversed in order to retrieve requested content. as taught by Lee et al (Paragraph [0059]). By doing so the requested content can be retrieved by the specified path).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/William B Partridge/Primary Examiner, Art Unit 2183